DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 8, 2020 and June 8, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a handle locking mechanism to hold the foldable handles in an open/extended position in claims 6 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ratchford (2447770). 

In reference to claim 1, Ratchford discloses a rotating lid opener comprising: a clamping assembly (12) having at least one movable clamping jaw (20) for clamping onto a screw lid (10) of a container (A) and a pair of opposing handles (formed from the upper pair of handles 17 which oppose each other or from upper pair of handles 17 and lower pair of handles 16 which also oppose each other) coupled to the clamping assembly to allow for two-handed use of the rotating lid opener while loosening the screw lid (Column3, Lines 4-27).

In reference to claim 2, Ratchford discloses that the clamping assembly includes exactly two movable clamping jaws (formed from exactly two jaws 20). 

In reference to claim 3, Ratchford discloses that the clamping assembly includes exactly three movable clamping jaws (formed from exactly three jaws 20).

In reference to claim 5, Ratchford discloses that the handles are one-way foldable (Figure 2).  

In reference to claim 6, Ratchford discloses further comprising a handling locking mechanism (i.e. at 18 Figure 3) to hold the foldable handles in an open/extended position (Figures 2 and 3) for operating the rotating lid opener to loosen a screw lid from a container (see Column 1, Lines 3-11). 

In reference to claim 7, Ratchford discloses wherein the locking mechanism includes a pin (at 18, Figure 4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Macauley (D501382) in view of Battles et al. (6679138).


In reference to claim 1, Macauley discloses a rotating lid opener comprising: a clamping assembly (see figure below) for clamping onto a screw lid of a container (see claim) and a pair of opposing handles (see figure below) coupled to the clamping assembly to allow for two-handed use of the rotating lid opener while loosening the screw lid (see claim), but lacks, forming the clamping assembly with at least one movable clamping jaw. However, Battles et al. teach that it is old and well known in the art at the time the invention was made to provide a bottle opener (78) having a clamping assembly that includes at least one movable clamping jaw (52/54, Figure 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the clamping assembly, of Macauley, with the known technique of providing a clamping assembly with at least one movable jaw, as taught by Battles et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows for the accommodation of a wider range of different bottle cap sizes.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Opposing handles)][AltContent: textbox (Clamping assembly)][AltContent: arrow]
    PNG
    media_image1.png
    323
    417
    media_image1.png
    Greyscale

In reference to claim 2, Battles et al. disclose that the clamping assembly includes exactly two movable clamping jaws (52 and 54, Figure 7). 

In reference to claim 4, Battles et al. disclose that the clamping assembly includes at least one stationary clamping jaw (86, Figure 9).

Claim 3, is rejected under 35 U.S.C. 103 as being unpatentable over Macauley (D501382) in view of Battles et al. (6679138) and Duket (2524434). 

In reference to claim 3, Macauley discloses the claimed invention as previously mentioned above, but lacks, the clamping assembly including exactly three movable clamping jaws. However, Duket teaches that it is old and well known in the art at the time the invention was made to provide a bottle opener (10) having a clamping assembly (Figure 4) that includes exactly three movable clamping jaws (22, Figures 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the clamping assembly, of Macauley, with the known technique of providing a clamping assembly including exactly three movable clamping jaws, as taught by Duket, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which has a wide range of adjustments whereby it is adapted to be used with large and with very small elements. 

Claim 4, is rejected under 35 U.S.C. 103 as being unpatentable over Ratchford (2447770) in view of Battles et al. (6679138).

In reference to claim 4, Ratchford discloses the claimed invention as previously mentioned above, but lacks, at least one stationary clamping jaw. However, Battles et al. teach that it is old and well known in the art at the time the invention was made to provide a bottle opener (78) having a clamping assembly that includes at least one stationary jaw (86, Figure 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the clamping assembly, of Ratchford, with the known technique of providing a clamping assembly including with at least one stationary jaw, as taught by Battles et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows for the accommodation of a wider range of different bottle cap sizes. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Macauley (D501382) in view of Battles et al. (6679138) and Johnson et al. (9120208).

In reference to claim 5, Macauley discloses the claimed invention as previously mentioned above, but lacks, having the handles being one-way foldable. However, Johnson et al. teach that it is old and well known in the art at the time the invention was made to provide opposing handles (106 and 108) that are one-way foldable (Column 4, Lines 29-39 and Figures 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the handles, of Macauley, with the known technique of providing handles that are one-way foldable, as taught by Johnson et al., and the results would have been predictable. In this situation, one could provide a more advantageous, versatile and compact device that allows a user to more easily store the device when not needed or which allows a user to re-orientate the handles in different modes thereby allowing the device to be used in limited areas and with increased leverage. 

In reference to claim 6, Johnson et al. disclose further comprising a handling locking mechanism (i.e. hinge 120/122 that includes a pin therein, Figure 2) to hold the foldable handles in an open/extended position (Figure 2), 

In reference to claim 7, Johnson et al. disclose that the locking mechanism includes a pin (i.e. hinge pin 120 or 122).  
	
	
Claims 8-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ratchford (2447770) in view of Figa (2017/0283231).

In reference to claim 8, Ratchford discloses a system comprising: a rotating lid opener (Figures 1 and 2) comprising: a clamping assembly (12) having at least one movable clamping jaw (20) for clamping onto a screw lid of a container; and a pair of opposing handles (formed from the upper pair of handles 17 which oppose each other or from upper pair of handles 17 and lower pair of handles 16) coupled to the clamping assembly to allow for two-handed use of the rotating lid opener while loosening the screw lid (Column 3, Lines 4-27), but lack, a container securing device. However, Figa teaches that it is old and well known in the art at the time the invention was made to provide a container securing device (100, Paragraph 23 and Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Ratchford, with the known technique of providing a container securing device, as taught by Figa, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that aids in the removal of a lid from the jar. 

In reference to claim 9, Ratchford discloses that the clamping assembly includes exactly two movable clamping jaws (formed from exactly two jaws 20).

In reference to claim 10, Ratchford discloses that the clamping assembly includes exactly three movable clamping jaws (formed from exactly three jaws 20).

In reference to claim 12, Ratchford discloses that the handles are one-way foldable (Figure 2).  

In reference to claim 13, Ratchford discloses further comprising a handling locking mechanism (i.e. at 18 Figure 3) to hold the foldable handles in an open/extended position (Figures 2 and 3) for operating the rotating lid opener to loosen a screw lid from a container (see Column 1, Lines 3-11). 
In reference to claim 14, Ratchford discloses wherein the locking mechanism includes a pin (at 18, Figure 4). 

In reference to claim 15, Figa discloses that the container securing device comprises: a base element (110) configured to be placed on a surface (i.e. counter 342, Figure 11a), a top housing (120) rotatably secured to the base element and configured to rotate about an axis with respect to the base element (Paragraph 26), the top housing having a surface (inner surface) for receiving the container and a raised outer periphery (125, Paragraph 25), the raised outer periphery configured to provide a surface for grasping the apparatus and rotating the top housing relative to the base element (Paragraphs 25 and 26), a spiral guide element (160) located between the base element and the top housing (Figure 3), the spiral guide element including a spiral groove (162/164/166, Figure 4) and a jaw member (140A/B/C) moveably secured to the top housing (Paragraph 27), the jaw member having a protrusion (145) located within the spiral groove and configured to move along the spiral groove, rotation of the top housing in a first direction causing at least one of the jaw members to move radially inward with respect to the axis to engage the container, rotation of the top housing in a second direction causing the jaw member to move radially outward with respect to the axis to disengage the container (Paragraph 31). 

In reference to claim 16, Figa discloses that the container securing device (100) comprises a mat (400, Figure 11a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Ratchford, with the known technique of providing the mat, as taught by Figa, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively stabilizes the container securing device on the counter during normal operation. 

In reference to claims 17-19, Ratchford as modified by Figa provide the rotating lid opener and the container securing device being provided together as a kit (see all figures for both references). 

In reference to claim 20, Ratchford discloses a method for loosening a screw lid (10) from a container (A), the method comprising: placing a rotating lid opener on a screw lid of the container (Column 3, Lines 4-6), the rotating lid opener comprising: a clamping assembly (12) having at least one movable clamping jaw (20) for clamping onto the screw lid of a container (Column 2, Lines 42-44), and a pair of opposing handles (formed from the upper pair of handles 17 which oppose each other or from upper pair of handles 17 and lower pair of handles 16) coupled to the clamping assembly to allow for two-handed use of the rotating lid opener while loosening the screw lid, tightening the rotating lid opener on the screw lid of the container; and using the two opposing handles of the rotating lid opener to loosen the screw lid (Column 3, Lines 4-27), but lack, securing the container using a container securing device. However, Figa teaches that it is old and well known in the art at the time the invention was made to secure a container (300) using a container securing device (100, Paragraph 23 and Figures 1 and 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method, of Ratchford, with the known technique of securing a container using a container securing device, as taught by Figa, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that aids in the removal of a lid from the jar. 

Claims 8, 9, 11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Macauley (D501382) in view of Battles et al. (6679138) and Figa (2017/0283231).

In reference to claim 8, Macauley discloses a rotating lid opener (Figures 1 and 2) comprising: a clamping assembly (see figure below) for clamping onto a screw lid of a container (see claim) and a pair of opposing handles (see figure below) coupled to the clamping assembly to allow for two-handed use of the rotating lid opener while loosening the screw lid (see claim), but lacks, forming the clamping assembly with at least one movable clamping jaw and including a container securing device. However, Battles et al. teach that it is old and well known in the art at the time the invention was made to provide a bottle opener (78) having a clamping assembly that includes at least one movable clamping jaw (52/54, Figure 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the clamping assembly, of Macauley, with the known technique of providing a clamping assembly with at least one movable jaw, as taught by Battles et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows for the accommodation of a wider range of different bottle cap sizes. In addition, Figa teaches that it is old and well known in the art at the time the invention was made to provide a container securing device (100, Paragraph 23 and Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Macauley, with the known technique of providing a container securing device, as taught by Figa, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that aids in the removal of a lid from the jar. 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Opposing handles)][AltContent: textbox (Clamping assembly)][AltContent: arrow]
    PNG
    media_image1.png
    323
    417
    media_image1.png
    Greyscale

In reference to claim 9, Battles et al. disclose that the clamping assembly includes exactly two movable clamping jaws (52 and 54, Figure 7). 

In reference to claim 11, Battles et al. disclose that the clamping assembly includes at least one stationary clamping jaw (86, Figure 9).
In reference to claim 15, Figa discloses that the container securing device comprises: a base element (110) configured to be placed on a surface (i.e. counter 342, Figure 11a), a top housing (120) rotatably secured to the base element and configured to rotate about an axis with respect to the base element (Paragraph 26), the top housing having a surface (inner surface) for receiving the container and a raised outer periphery (125, Paragraph 25), the raised outer periphery configured to provide a surface for grasping the apparatus and rotating the top housing relative to the base element (Paragraphs 25 and 26), a spiral guide element (160) located between the base element and the top housing (Figure 3), the spiral guide element including a spiral groove (162/164/166, Figure 4) and a jaw member (140A/B/C) moveably secured to the top housing (Paragraph 27), the jaw member having a protrusion (145) located within the spiral groove and configured to move along the spiral groove, rotation of the top housing in a first direction causing at least one of the jaw members to move radially inward with respect to the axis to engage the container, rotation of the top housing in a second direction causing the jaw member to move radially outward with respect to the axis to disengage the container (Paragraph 31). 

In reference to claim 16, Figa discloses that the container securing device (100) comprises a mat (400, Figure 11a). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Macauley, with the known technique of providing the mat, as taught by Figa, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively stabilizes the container securing device on the counter during normal operation. 

In reference to claims 17-19, Macauley as modified by Figa provide the rotating lid opener and the container securing device being provided together as a kit (see all figures for both references). 

In reference to claim 20, Macauley discloses a method for loosening a screw lid from a container (i.e. during normal operation of the opener), the method comprising: placing a rotating lid opener on a screw lid of the container (otherwise the lid would not be removed as intended with an opener), the rotating lid opener comprising: a clamping assembly (previously shown above) having at least one movable clamping jaw (previously shown above) for clamping onto the screw lid of a container (during normal operation of the opener) and a pair of opposing handles (previously shown above) coupled to the clamping assembly to allow for two-handed use of the rotating lid opener while loosening the screw lid (note; since the handles are located on opposite sides,  two hands must obviously be used in order for the device to operate as intended), tightening the rotating lid opener on the screw lid of the container; and using the two opposing handles of the rotating lid opener to loosen the screw lid (again because the handles are located on opposite sides, two hands must obviously be used in order for the device to operate as intended), but lack, securing the container using a container securing device. However, Figa teaches that it is old and well known in the art at the time the invention was made to secure a container (300) using a container securing device (100, Paragraph 23 and Figures 1 and 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method, of Macauley, with the known technique of securing a container using a container securing device, as taught by Figa, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that aids in the removal of a lid from the jar. 

Claim 10, is rejected under 35 U.S.C. 103 as being unpatentable over Macauley (D501382) in view of Battles et al. (6679138), Figa (2017/0283231) and Duket (2524434). 

In reference to claim 10, Macauley discloses the claimed invention as previously mentioned above, but lacks, the clamping assembly including exactly three movable clamping jaws. However, Duket teaches that it is old and well known in the art at the time the invention was made to provide a bottle opener (10) having a clamping assembly (Figure 4) that includes exactly three movable clamping jaws (22, Figures 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the clamping assembly, of Macauley, with the known technique of providing a clamping assembly including exactly three movable clamping jaws, as taught by Duket, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which has a wide range of adjustments whereby it is adapted to be used with large and with very small elements. 
Claim 11, is rejected under 35 U.S.C. 103 as being unpatentable over Ratchford (2447770) in view of Figa (2017/0283231) and Battles et al. (6679138).

In reference to claim 11, Ratchford discloses the claimed invention as previously mentioned above, but lacks, at least one stationary clamping jaw. However, Battles et al. teach that it is old and well known in the art at the time the invention was made to provide a bottle opener (78) having a clamping assembly that includes at least one stationary jaw (86, Figure 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the clamping assembly, of Ratchford, with the known technique of providing a clamping assembly including with at least one stationary jaw, as taught by Battles et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows for the accommodation of a range of different bottle cap sizes.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Macauley (D501382) in view of Battles et al. (6679138), Figa (2017/0283231) and Johnson et al. (9120208).

In reference to claim 12, Macauley discloses the claimed invention as previously mentioned above, but lacks, having the handles being one-way foldable. However, Johnson et al. teach that it is old and well known in the art at the time the invention was made to provide opposing handles (106 and 108) that are one-way foldable (Column 4, Lines 29-39 and Figures 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the handles, of Macauley, with the known technique of providing handles that are one-way foldable, as taught by Johnson et al., and the results would have been predictable. In this situation, one could provide a more advantageous, versatile and compact device that allows a user to more easily store the device when not needed or which allows a user to re-orientate the handles in different modes thereby allowing the device to be used in limited areas and with increased leverage. 

In reference to claim 13, Johnson et al. disclose further comprising a handling locking mechanism (i.e. hinge 120/122 that includes a pin therein, Figure 2) to hold the foldable handles in an open/extended position (Figure 2), 

In reference to claim 14, Johnson et al. disclose that the locking mechanism includes a pin (i.e. hinge pin 120 or 122).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duvall (1111998) also shows that it is known in the art to provide a jar top opener (Figures 1 and 2) with a rotatable handle (10). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723